DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8, 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rezach (U.S. Pub. No. 2014/0257411 A1, hereinafter “Rezach”) in view of Wilcox et al. (U.S. Pub. No. 2010/0137918 A1, hereinafter “Wilcox”). 
Rezach discloses, regarding claim 1, an anchor assembly (242, see Figs. 19-21) couplable to bone, the assembly comprising: an anchor (280 and 318, see Fig. 21) comprising: a shank (280) securable to bone (see para. [0083] “configured to penetrate tissue”); and a head (318) coupled to a proximal portion of the shank (see Fig. 21); a housing (244) including an anchor bore (256) extending distally into the housing along a longitudinal axis (F1) of the housing (see Fig. 20), the anchor bore configured to retain the head of the anchor therein (via 258, see Fig. 20, see para. [0077]), and the housing including a housing channel (254) extending around an inner circumference of the housing (see Fig. 20, see para. [0074]); a turret (258) couplable to a distal portion of the housing (see annotated Fig. 20 below) and configured to extend into the anchor bore (see Fig. 20, see para. [0074]); and a lock (260) receivable through an external side of the housing and into the housing channel (via aperture 252, see para. [0075] “wire 260 can be inserted through the outer surface of head 244 and into cavity 254”) to at least partially surround and engage the turret to secure the turret to the housing (see para. [0078] “cavities 254, 264 are aligned and wire 260 is disposed within cavities 254, 264” and “to prevent axial translation of base 258 relative to head 244”); further comprising: a saddle (288, see Fig. 21) receivable within the housing (see Fig. 20), wherein a proximal end of the turret further comprises a saddle bore (see annotated Fig. 20 below) configured to receive the saddle therein (see annotated Fig. 20 below, note that 288 is received within / therethrough a saddle bore in the proximal end of the turret). 

    PNG
    media_image1.png
    557
    486
    media_image1.png
    Greyscale

Regarding claim 2, wherein the turret includes a proximal portion insertable into the housing (see annotated Fig. 20 above) and a distal portion extending therefrom (see annotated Fig. 20 above), the proximal portion of the turret including a turret channel (264), wherein the lock is engageable with the turret channel to limit axial movement of the turret with respect to the housing when the lock is inserted into the housing (see para. [0078] “prevent axial translation of base 258 relative to head 
244”). 
Regarding claim 3, wherein the housing channel is alignable with the turret channel when the turret is located within the anchor bore (see para. [0078] “cavities 254, 264 are aligned”), the housing channel to receive the lock therein to, together with the turret channel, retain the lock therein to limit axial movement of the turret with respect to the housing (see para. [0078] “cavities 254, 264 are aligned and wire 260 is disposed within cavities 254, 264” and “to prevent axial translation of base 258 relative to head 244”).
Regarding claim 4, wherein the housing further comprises a lock opening (252) extending through the external side of the housing and connecting to the housing channel (see para. [0075], “aperture 252 extending between and through the inner and outer surfaces of head 244”), the lock opening configured to receive the lock therethrough (see para. [0075] “wire 260 can be inserted through the outer surface of head 244 and into cavity 254”).
Regarding claim 5, wherein the turret channel extends around an outer circumference of the proximal portion of the turret (see Fig. 20, see para. [0076] “an outer circumferential cavity 264”), and wherein the housing channel extends at least substantially around an inner circumference of the housing (see Fig. 20, see para. [0076] “an inner circumferential cavity 254”).
Regarding claim 6, wherein the lock is a flexible spring bar or a cylindrical wire (see Fig. 19, see para. [0077], note wire 260 is cylindrical).
Regarding claim 7, wherein the lock is made of Nitinol (see para. [0077] “nitinol wire”). 
Regarding claim 8, the saddle configured to bias the turret outwards to limit the turret from compressing inward due to forces of the anchor and the connecting member (see Fig. 20, note that the crown is positioned inside the turret 264 and has a flange 286 that engages the bore 282 and is therefore capable of limiting inward compression of the turret). 
Rezach discloses, regarding claim 21, an anchor assembly couplable to bone (242, see Figs. 19-21), the assembly comprising: an anchor (280 and 318, see Fig. 21) comprising: a shank (280) securable to bone (see para. [0083] “configured to penetrate tissue”); and a head (318) coupled to a proximal portion of the shank (see Fig. 21), a housing (244) defining: an anchor bore (256) extending distally into the housing along a longitudinal axis (F1) of the housing (see Fig. 20), the anchor bore configured to retain the head of the anchor therein (via 258, see Fig. 20, see para. [0077]); a housing channel (254) extending around an inner circumference of the housing (see Fig. 20, see para. [0074]); and a lock opening (252) extending through an external side of the housing and connected to the housing channel; a turret (258) couplable to a distal portion of the housing (see annotated Fig. 20 above) and configured to extend into the anchor bore (see Fig. 20); and a lock (260) receivable through the lock opening (via aperture 252, see para. [0075] “wire 260 can be inserted through the outer surface of head 244 and into cavity 254”) and into the housing channel to engage the turret and the housing to secure the turret to the housing (see paras. [0077] and [0078] “cavities 254, 264 are aligned and wire 260 is disposed within cavities 254, 264” and “to prevent axial translation of base 258 relative to head 244”); further comprising: a saddle (288, see Fig. 21) receivable within the housing (see Fig. 20); wherein a proximal end of the turret further comprises a saddle bore (see annotated Fig. 20 above) configured to receive the crown therein (see annotated Fig. 20 below, note that 288 is received within / therethrough a saddle bore in the proximal end of the turret); the saddle configured to bias the turret outwards to limit the turret from compressing inward due to forces of the anchor and the connecting member (see Fig. 20, note that the saddle is positioned inside the turret 264 and has a flange 286 that engages the bore 282 and is therefore capable of limiting inward compression of the turret).
Regarding claim 22, wherein the turret includes a proximal portion insertable into the housing (see annotated Fig. 20 above) and a distal portion extending therefrom (see annotated Fig. 20 above), the proximal portion of the turret including a turret channel (264), wherein the lock is engageable with the turret channel to limit axial movement of the turret with respect to the housing when the lock is inserted into the housing (see para. [0078] “cavities 254, 264 are aligned and wire 260 is disposed within cavities 254, 264” and “to prevent axial translation of base 258 relative to head 244”), the turret channel alignable with the housing channel when the turret is located within the anchor bore (see para. [0078] “cavities 254, 264 are aligned”), the turret channel to receive the lock therein to, together with the housing channel, retain the lock therein to limit axial movement of the turret with respect to the housing (see para. [0078] “cavities 254, 264 are aligned and wire 260 is disposed within cavities 254, 264” and “to prevent axial translation of base 258 relative to head 244”).
Regarding claim 23, wherein the turret channel extends around an outer circumference of the proximal portion of the turret (see Fig. 20, see para. [0076] “an outer circumferential cavity 264”), and wherein the housing channel extends at least substantially around an inner circumference of the housing (see Fig. 20, see para. [0076] “an inner circumferential cavity 254”).
Regarding claim 24, wherein the lock is a flexible spring bar or a cylindrical wire (see Fig. 19, see para. [0077], note wire 260 is cylindrical).
Regarding claim 25, wherein the lock is made of Nitinol (see para. [0077] “nitinol wire”).
Rezach fails to explicitly discloses, regarding claims 1 and 21, wherein the saddle includes a saddle portion that is configured to receive the connecting member therein. 
Wilcox discloses an anchor assembly (300, see Fig. 3) with a housing (307) and a crown (309), wherein the crown includes a saddle portion (601) with a saddle surface (603) configured to receive the connecting member therein (see para. [0047]) in order to provide the crown with a surface configured to directly contact and engage a portion of the connecting member aligned with the channel of the housing (313) within the interior of the housing (see para. [0047]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the saddle in Rezach to include a saddle portion with a saddle surface configured to receive the connecting member therein in view of Wilcox in order to provide the saddle with a surface configured to directly contact and engage a portion of the connecting member aligned with the channel of the housing within the interior of the housing.

Allowable Subject Matter
Claim(s) 27-32 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 6/9/2022 have been fully considered but they are not persuasive. 
The Applicant asserts that Rezach in view of Wilcox fails to disclose, regarding amended claims 1 and 21, “a proximal end of the turret further comprises a saddle bore configured to receive the saddle therein”. The Applicant assert that in Rezach the base 258 includes a void 282 at is distal. end opposite to the proximal end, and therefore does not include a saddle bore in the proximal end configured to receive the saddle therein. 
The Office respectfully disagrees. Since the saddle (288) extends through proximal end of the turret (see annotated Fig. 20 below), the proximal end of the turret therefore include a saddle bore configured to receive the saddle therein (see annotated Fig. 20 below). 

    PNG
    media_image1.png
    557
    486
    media_image1.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle C. Eckman whose telephone number is (571)270-7051.  The examiner can normally be reached on Monday-Friday between 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo C. Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/M.C.E/           Examiner, Art Unit 3773                                                                                                                                                                                             	/EDUARDO C ROBERT/           Supervisory Patent Examiner, Art Unit 3773